Citation Nr: 1704203	
Decision Date: 02/10/17    Archive Date: 02/23/17

DOCKET NO.  11-29 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual unemployablity due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 through April 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

This matter was remanded previously by the Board in August 2013 and more recently in November 2014.  The development ordered by the Board has been performed and the matter returns for de novo review.

During development following the Board's November 2014 remand, the RO issued an April 2016 rating decision that granted service connection for depressive disorder, rated 50 percent disabling; right elbow degenerative joint disease, rated 20 percent disabling; and, left elbow degenerative joint disease, rated 10 percent disabling, each effective from December 11, 2015.  The rating decision also granted higher disability ratings for right hand carpal tunnel syndrome, increased to 30 percent; left hand carpal tunnel syndrome, increased to 20 percent; and, bilateral pes planus, increased to 30 percent, each also effective from December 11, 2015.  By virtue of the foregoing, the Veteran's combined disability rating rose to 100 percent, effective from December 11, 2015.


FINDINGS OF FACT

1.  Prior to December 11, 2015, the Veteran's service-connected disabilities rendered the Veteran unable to secure and follow a substantially gainful occupation.

2.  From December 11, 2015, functional impairment caused by multiple service-connected disabilities render the Veteran incapable of securing or following a substantially gainful occupation.



CONCLUSIONS OF LAW

1.  The criteria for a TDIU prior to December 11, 2015 are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.16, 4.18, 4.19, 4.25, 4.26 (2016).

2.  The issue of entitlement to a TDIU from December 11, 2015 is moot.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts entitlement to a TDIU by virtue of an application received by VA in November 2009.  In the application, he states that from November 2008 he became too disabled to work at his full-time job as a food service employee.

Under VA laws and regulations, a TDIU may be assigned upon a showing that a veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16. 

Consideration may be given to a veteran's level of education, special training, and previous work experience; but, age and the impairment caused by non-service-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  Marginal employment, defined as an amount of earned annual income that does not exceed the poverty threshold determined by the United States Department of Commerce, Bureau of the Census, shall not be considered substantially gainful employment.  38 C.F.R. § 4.16 (a).

A TDIU may be assigned even where the combined rating for the veteran's service-connected disabilities is less than total if the disabled veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Specifically, if there is only one such disability, this disability shall be ratable at 60 percent or more; if there are two or more disabilities, there shall be at least one disability that is ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16 (a).  For the purpose of determining the above, the following will be considered as one disability: 1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor set forth under 38 C.F.R. § 4.26, if applicable; 2) disabilities resulting from common etiology or a single accident; 3) disabilities affecting a single body system, e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; 4) multiple injuries incurred in action; or, 5) multiple disabilities incurred as a prisoner of war.

	A.  Prior to December 11, 2015

Prior to December 11, 2015, service connection was in effect for the Veteran for:  coronary artery disease, status post triple coronary artery bypass graft associated with hypertension rated as 10 percent disabling; bilateral pes planus rated non-compensable; right carpal tunnel syndrome rated as 10 percent disabling; left carpal tunnel syndrome rated as 10 percent disabling; right elbow degenerative joint disease rated as 10 percent disabling; left elbow degenerative joint disease rated as 10 percent disabling; right knee chondromalacia patella rated as 10 percent disabling; left knee chondromalacia patella rated as 10 percent disabling; hypertension rated as 10 percent disabling; right hallux valgus with bunions and degenerative joint disease, status post repair with surgical scar, rated as 10 percent disabling; left hallux valgus with bunions and degenerative joint disease, status post repair with surgical scar, rated as 10 percent disabling; onychomycosis of both thumbs with a non-compensable disability rating; and erectile dysfunction with a non-compensable disability rating.

Pursuant to 38 C.F.R. § 4.16 (a), the Veteran's right and left elbow degenerative joint disease disabilities (each rated 10 percent disabling), right and left knee chondromalacia disabilities (each also rated 10 percent disabling), and right and left hallux valgus with bunions and degenerative joint disease (each also rated 10 percent disabling) may be considered together as a single disability for TDIU purposes because they are all orthopedic in nature, and hence, affect the same body system.  Following application of the bilateral factor under 38 C.F.R. § 4.26 for the Veteran's elbow, knee, and hallux valgus disabilities, the right elbow disabilities, knee disabilities, and hallux valgus disabilities are each considered as single disabilities rated as 20 percent disabling.  Combining those ratings (because we treat the elbow, knee, and hallux valgus disabilities in this case as one single disability for TDIU purposes), the Veteran's orthopedic elbow, knee, and hallux valgus disabilities are considered a single disability rated as 50 percent disabling for purposes of calculating his combined disability rating.  Hence, where the Veteran had a 70 percent combined disability rating and a "single disability" that was rated as being at least 40 percent disabling, the threshold criteria for consideration of a TDIU pursuant to 38 C.F.R. § 4.16 (a) prior to December 11, 2015 are met.

Subject to the foregoing laws and regulations, the Board turns to the relevant evidence.  As noted above, the Veteran asserts in his November 2009 TDIU application that his disabilities rendered him incapable at working at his food service job since November 2008.  In an accompanying statement, he elaborated that the combined effects of his service-connected coronary artery disease, hypertension, knee, and foot disabilities combined to rendered him incapable of working.  In the application, he noted that he had two years of undergraduate education without any additional education or specialized training.

Of relevance, VA treatment records show that the Veteran underwent triple coronary artery bypass surgery in November 2008.  Records for post-surgical follow-up evaluation and treatment indicate that the Veteran did generally well following surgery however, that he reported ongoing exertional chest pain.  During a June 2009 VA heart examination revealed the Veteran reported that he was having daily episodes of angina, fatigue, and dyspnea after exertion. 

Concerning the disabilities in the Veteran's elbows and knees, the Veteran complained during VA treatment in November 2010 of chronic and ongoing pain that was increased by walking uphill or on uneven terrain.  During VA treatment in July 2014, the Veteran complained that the pain in his knees was increased by climbing stairs, walking on inclines, and rising from a seated position.

In relation to the Veteran's bilateral carpal tunnel syndrome, March 2012 VA treatment records note that the Veteran was complaining of numbness and tingling in his left hand.  An examination conducted at that time showed diminished grip strength in the Veteran's left hand.  Nerve conduction studies of the Veteran's left upper extremity conducted in April 2012 showed mild left carpal tunnel syndrome and moderately severe left ulnar mononeuropathy.  During a physical examination conducted during VA treatment in May 2012, the Veteran continued to report pain and numbness in his left elbow and hand.  Again, diminished grip strength was observed in the left hand.  During VA treatment in April 2013, the Veteran demonstrated decreased abduction strength in his fingers bilaterally.  Sensation was decreased to light touch over the distal medial hands and arms.  A repeat nerve conduction study indicated abnormalities that were consistent with moderate to severe left ulnar mononeuropathy that was localized across the Veteran's left elbow.  Tandem lesions were also localized between the two to four centimeter proximal to the ulnar grooves which were interpreted as being consistent with a mild ulnar entrapment at the Veteran's wrist.  Attending medical staff diagnosed recurrent carpal tunnel syndrome with moderate to severe left ulnar mononeuropathy.  In October 2013, the Veteran continued to complain of numbness in his hands that reportedly rendered him incapable of working.

In a September 2013 medical opinion that was prepared following a review of the claims file, the VA examiner opined that with respect to the his knees, the Veteran was prohibited from employment which required repeated climbing or descending stairs, climbing ladders, squatting, duties requiring repeated flexion or extension of the lower extremities, and standing for periods of more than 30 minutes.

In regard to the Veteran's hypertension, the examiner noted functional limitations which consist of climbing ladders, and stairs, and working in high places where dizziness may be hazardous.  The examiner noted further that the Veteran required the ability to sit as needed during episodes of lightheadedness.  Overall, the examiner opined that the records show that the Veteran's hypertension has been well-controlled, but productive of occasional dizziness likely due to his blood pressure medications.

Concerning the Veteran's elbow disabilities, the examiner identified functional restrictions which include avoidance of repetitive flexion and extension of the elbows and avoidance of lifting loads greater than 30 pounds with either arm.  

In relation to the Veteran's feet, the examiner noted that the Veteran was restricted from walking for more than five minutes per hour and standing for more than 30 minutes per hour.

Regarding the Veteran's left carpal tunnel syndrome, the examiner noted that the Veteran was restricted from employment involving repetitive gripping and fine motor use of either hand.  As rationale, the examiner noted that nerve conduction studies and repeated subjective complaints in the record are consistent with neuropathy in the Veteran's left hand.

Overall, the evidence for the appeal period prior to December 11, 2015 show that the Veteran's service-connected disabilities were marked by daily episodes of angina, fatigue, and dyspnea after exertion; bilateral knee pain and diminished motion in both knees; pain and diminished motion in both elbows; and, pain, numbness and tingling in the upper extremities and loss of grip strength associated with carpal tunnel syndrome; and diminished motion in his knees and elbows.  In terms of function, the Veteran reported and demonstrated inability to climb stairs or walk on inclines and diminished grip in his hands.  As reported in the September 2013 medical opinion, the Veteran also had limitations caused by dizziness and inability to work at heights; inability to flex repetitively his lower extremities; inability to squat; inability to lift more than 30 pounds or to flex repetitively his upper extremities; inability to walk for periods of more than five minutes within a 60 minute period; and, inability to stand for more than 30 minutes.  Collectively, the symptoms and impairment presented by the Veteran's service-connected disabilities paint a disability picture that is consistent with the conclusion that the Veteran had significant occupational impairment that rendered him incapable of securing or following a substantially gainful occupation prior to December 11, 2015.

The Veteran is entitled to a TDIU prior to December 11, 2015.  To that extent, this claim is granted.

	B.  From December 11, 2015

By virtue of newly service-connected disabilities and changes in the disability ratings assigned for the Veteran's disabilities in an April 2016 rating decision, the Veteran attained a 100 percent combined disability rating, effective from December 11, 2015.  Given the same, the RO determined in a September 2013 Supplemental Statement of the Case that the question of whether the Veteran is entitled to a TDIU for the period from December 11, 2015 is rendered moot.

The Board notes that the attainment of a 100 percent combined scheduler rating does not always render moot a subsequent TDIU claim.  In Bradley v. Peake, 22 Vet. App. 280, 294 (2008), the Court determined that a separate TDIU rating predicated on one disability (although perhaps not ratable at the schedular 100 percent level), when considered together with another disability or disabilities separately rated at 60 percent or more, could warrant special monthly compensation (SMC) under 38 U.S.C.A. § 1114 (s).  In that case, the veteran had been in receipt of a TDIU until he was awarded a 100 percent combined rating.  The Court determined, however, that "the Secretary should have assessed whether [the veteran's] TDIU rating was warranted based on his [posttraumatic stress disorder (PTSD)] alone before substituting a combined total rating for his TDIU rating."  Id. at 294.  In that regard, the Court reasoned that "a TDIU rating for PTSD alone would entitle [the Veteran] to SMC benefits as an additional benefit not otherwise provided to persons with a 100 [percent] combined rating."  Id.  Accordingly, under Bradley, VA should consider whether a TDIU is warranted for a particular service-connected disability even when a schedular 100-percent rating is already in effect for other service-connected disabilities in order to determine the veteran's eligibility for SMC under section 1114(s).

This case is distinguishable from Bradley.  Here, the evidence for the period from December 11, 2015 shows that none of the Veteran's disabilities, acting individually, renders the Veteran unable to secure and follow a substantially gainful occupation.  Rather, the evidence shows that the combined effect of the impairment associated with all of the Veteran's disabilities render him incapable of securing and following a substantially gainful occupation.  Accordingly, questions concerning the Veteran's potential entitlement to SMC are not raised and the concerns expressed by the Court in Bradley are not applicable to this case.

Records for VA treatment received by the Veteran since December 11, 2015 reflect that he has been followed for various service-connected disabilities; however, do not provide information pertaining to the Veteran's functional capacity.

In April 2016, the Veteran underwent a series of VA examinations for his various disabilities.  Regarding the Veteran's heart condition, the examination revealed a normal heart rate of 60 beats per minute, normal heart sounds, normal lungs and peripheral pulses.  Mild 1+ peripheral edema was observed in both of the Veteran's lower extremities.  Blood pressure was 120/70 mmHg.  A residual scar located on the Veteran's anterior chest and associated with his 2007 surgery was measured as being 16 centimeters by 0.5 centimeters.  The scar was neither painful nor unstable.  The examiner reviewed a January 2015 echocardiogram that revealed slightly thickened proximal septal wall in the Veteran's left ventricle.  He reviewed also a December 2015 angiogram that showed stenosis in multiple arteries.  Exercise stress testing was not performed.  Based on reported activity level and reported symptoms of dyspnea and fatigue, the examiner estimated that the Veteran's MET level fell below 3 METs and was consistent with performing light activities such as light yard work, mowing the lawn with a power mower, and brisk walking.  The examiner opined that the Veteran's functional capacity was limited to walking one mile at a slow pace before resting and that the Veteran was unable to run or perform activities that involve pushing, pulling, or lifting loads weighing more than 10 pounds.

During the examination of the Veteran's elbows, the Veteran reported ongoing elbow pain that was worsened by pushing and pulling activities.  He reported also that he experienced flare-ups of pain after overuse.  A physical examination of the elbow joints revealed that the Veteran had right elbow motion that included flexion to 130 degrees; extension to zero degrees; forearm supination to 70 degrees; and, pronation to 60 degrees.  Left elbow motion included flexion to 125 degrees, extension to zero degrees, forearm supination to 70 degrees, and forearm pronation to 65 degrees.  No evidence of pain was observed during weightbearing, but was reported by the Veteran during motion.  Still, the examiner noted that repetitive motion was not productive of any further loss of motion or loss of function in either elbow.  Demonstrated muscle strength was full in both elbows and there was no evidence of muscle atrophy.  Similarly, no evidence of ankylosis was observed.  X-rays of the elbows indicated evidence of degeneration in both elbows.  Based on the history gained from review of the claims file, the symptoms and impairment reported by the Veteran, and the findings from the examination, the examiner opined that the degenerative conditions in the Veteran's elbows impaired the Veteran's ability to perform repetitive pushing, pulling, or lifting, similar to the functional impairment caused by the Veteran's heart condition.

During examination of the feet, the Veteran reported that he experienced pain during weightbearing and flare-ups after overuse of his feet.  A physical examination revealed pain during use and manipulation of both feet.  Swelling and callouses were observed on both feet.  Both feet were marked by decreased longitudinal arch height during weightbearing.  The Veteran was noted for wearing orthotics in both of his shoes.  The examiner observed that the weight-bearing line fell over or medial to the great toes of both feet.  Inward bowing of both Achilles tendons was also observed.  Mild or moderate hallux valgus was noted in both feet; indeed, the examiner noted that the Veteran had a history of surgery for resection of the metatarsal head.  Overall, the examiner noted that the disabilities in the Veteran's feet were productive of excess fatigability, pain during weightbearing, swelling, disturbance of locomotion, interference with standing, and lack of endurance.  The examiner opined that given the Veteran's symptoms and manifestations, the Veteran was unable to perform duties that require prolonged standing or walking.

On examination of his knees, the Veteran reported ongoing bilateral knee pain with flare-ups following overuse.  He also reported increased pain following prolonged periods of standing, squatting, and kneeling.  During the physical examination, the Veteran demonstrated bilateral knee motion that included flexion to 90 degrees and extension to zero degrees.  Repetitive motion tests were not productive of further loss of motion or other loss of function.  Muscle strength was decreased to 4/5 in both knees during flexion and extension movements.  Crepitus was observed during motion.  Pain was observed during motion tests and during weightbearing.  A flare-up did not occur during the examination.  There was no evidence of ankylosis and joint stability tests were normal.  X-rays revealed no evidence of degeneration in either knee.  The examiner opined that the Veteran's knee disabilities prevented the Veteran from being able to perform activities that require squatting, kneeling, crawling, and prolonged standing or walking.

In relation to carpal tunnel syndrome, the Veteran reported constant mild pain in his upper extremities that increased intermittently to moderate levels.  He also reported that he was having moderate paresthesias and numbness in his upper extremities.  Neurological tests revealed decreased grip strength in both of the Veteran's hands.  Reflexes were normal in both upper extremities.  Sensation to light touch was decreased in both hands and fingers in a C6-8 nerve distribution.  No evidence of trophic or skin changes were observed.  Tests of the median nerve specifically were positive bilaterally during Phalen's and Tinel's tests.  Overall, the examiner determined that the Veteran's carpal tunnel syndrome was productive of moderate incomplete paralysis of the median nerves in both upper extremities.  Functionally, the examiner opined that the Veteran was unable to perform activities that require repetitive gripping and grasping with either hand.

During psychiatric examination, the Veteran reported depressed mood, anxiety, chronic sleep impairment, flattened affect, and difficulty in adapting to stressful circumstances, including work or worklike setting.  The Veteran was noted for being tearful toward the end of the interview.  The examiner diagnosed depressive disorder marked by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.

In relation to the Veteran's hypertension, the examiner noted that the Veteran's condition was being managed with medications such as Chlorthalidone, Losartan, and Metoprolol.  Blood pressure readings of 132/82, 130/82, and 132/80 mmHg were taken.  The examiner determined that the Veteran's hypertension had no functional impact.

A skin examination of the Veteran's thumb onychomycosis revealed that the condition affected less than five percent of the total body area and of the total area of exposed skin.  The examiner opined that the onychomycosis also had no impact on the Veteran's functional capacity.

With regard to the Veteran's erectile dysfunction, the Veteran did not report voiding or renal dysfunction; indeed, no evidence of such symptoms was observed by the examiner.  A physical genitourinary examination was declined by the Veteran.  The examiner concluded that the Veteran's erectile dysfunction also had no impact on the Veteran's level of functioning.

Overall, the Veteran's disabilities individually result in loss of different types of function which do not, of their own, seem to involve the degree of impairment that would preclude the Veteran from carrying out sedentary occupational duties.  Considered collectively, however, the functional loss caused by the Veteran's heart and elbow disabilities (inability to perform pushing, pulling, or lifting activities); foot disabilities (inability to perform tasks that involve prolonged standing or walking); knee disabilities (inability to perform activities that require squatting, kneeling, crawling, and prolonged standing or walking); carpal tunnel syndrome (inability to perform activities that require repetitive gripping and grasping with either hand); and, depression (occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks) would seem to represent significant functional challenges that preclude the Veteran from being able to secure and follow a substantially gainful occupation.

Where the preponderance of the evidence shows that none of the Veteran's disabilities, acting alone, present a degree of impairment that renders the Veteran incapable of securing and following a substantially gainful occupation, concerns surrounding the Veteran's potential entitlement to DMC under section 1114 (s) are not present in this case.  As such, the question of the Veteran's entitlement to a TDIU from December 11, 2015 is moot.


ORDER

A TDIU prior to December 11, 2015 is granted, subject to the laws and regulations governing the payment of monetary VA benefits.

Entitlement to a TDIU from December 11, 2015 is dismissed.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


